EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Sasha Mandy on November 5, 2021.

The application has been amended as follows: 

In Claim 10 line 1 - replace “the pressure regulating mechanism” with “the pressure regulating assembly”
 

In Claim 11 line 2 - replace “the pressure regulating mechanism” with “the pressure regulating assembly”
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has claimed in inventive feature, in that it displays an inlet and outlet of a rotodynamic fuel pump that varies the angular space between them by displacing one of the inlet our outlet, as claimed.
The closest art of record is EPO 0,636,791 Al to Kidger (K1) which teaches a method of controlling a delivery pressure of an aircraft engine fuel system comprising: (Page 2, Il. 0-4 disclose the invention disclosed is for engine driven fuel pumps for aviation gas turbine engines.) and operating a rotodynamic fuel pump(5) connected to the fuel system to pump a fluid from an inlet (19, 33) of the rotodynamic pump and out of an outlet port(20) of the rotodynamic pump for delivery to the fuel 

As noted in the previous rejection of June 11, 2021, the distinguishing feature is the closest prior art identified by the office, such as that of K1 above, provide for varying the length by varying which inlet is used, which requires instillation of multiple ports. Applicant’s system, on the other hand, only requires a single inlet, as it undergoes a motion to achieve the desired pressure regulation.

The office has identified US 4,948,344 to Cygnor discloses moving an intermediate element, to vary the length from inlet to outlet, but does not structurally provide for the angle variance between the inlet and outlet themselves, and the motion is movement of an intermediate plate. The office has identified a single reference which achieves the structural pivot change as Applicant has claimed, DE 943,803 to Hilge which provides a two part housing with one part housing(F) having an inlet(K1) and a second housing part (G) with an outlet (K2) as seen in Figure 1, whereby moving of a lever(L) attached to F, will rotate the relative angular position between K1 and K2 and as Figure 3 shows the relative position between K1 and K2 controls the angular separation and relative distance. Hilge; however, is directed to a system for controlling the dispersal of wine spirits and beer (Per the attached machine translation) and the relative distance controlled by the rotation of the inlet to outlet, is to control foam/froth of the output and relative aeration. This is no discussion in the attached disclosure which would lead one of ordinary skill to apply the solution of Hilge to the arts of fuel supply pumps suitable to modify one of the references identified by the office above, or apply the invention of Hilge to said field of endeavor of the Applicant without undue hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN G FLORES/Primary Examiner, Art Unit 3745